DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.    	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Instant application is CON of 16/848,197 (U.S. Patent No. 11,222,335 B2), that is CON of 15/398,271 (U.S. Patent No. 10,621,582 B2), that is CON of 14/085,746 (U.S. Patent No. 9,547,853 B2). Claims 1-20 are presented for examination. Examiner has established: double patenting rejection for claims 1-20; objections for claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, and 18; and § 112 rejection for claims 2-3, 9-10, and 16-17. 

Examiner’s Remarks


Patent Eligibility: Instant claims are patent eligible under § 101 because the following claim limitations found in independent claims 1, 8, and 15, integrate an abstract idea into practical application: “receiving an identifier from the user device, wherein the identifier corresponds to a payment account of the user, wherein the identifier is transmitted by the user device to the merchant system in response to a selection of a first user interface element on the user interface, and wherein the first user interface element corresponds to a checkout; in response to receiving the identifier, transmitting the identifier to a payment provider system, wherein the transmitting the identifier causes the payment provider system to verify the user based on the identifier; and in response to receiving information from the payment provider system corresponding to a verification of the user, transmitting information to the user device to cause an identifier interface to be displayed on the user device while continuing to display the user interface of the merchant website, the identifier interface corresponding to the payment account of the user.”  

Prior Art: The closest prior art reference Gupta (U.S. Patent No. 8,498,939 B1) teaches in general a system, a non-transitory computer readable medium, and a method for simplified check-out. Gupta, however, does not teach either alone or in combination the following claim steps found in independent claims 1, 8, and 15, as ordered combination: “receiving an identifier from the user device, wherein the identifier corresponds to a payment account of the user, wherein the identifier is transmitted by the user device to the merchant system in response to a selection of a first user interface element on the user interface, and wherein the first user interface element corresponds to a checkout; in response to receiving the identifier, transmitting the identifier to a payment provider system, wherein the transmitting the identifier causes the payment provider system to verify the user based on the identifier; and in response to receiving information from the payment provider system corresponding to a verification of the user, transmitting information to the user device to cause an identifier interface to be displayed on the user device while continuing to display the user interface of the merchant website, the identifier interface corresponding to the payment account of the user.”

Double Patenting





The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,222,335 B2; over claims 1-20 of U.S. Patent No. 10,621,582 B2; and over claims 1-17 of U.S. Patent No. 9,547,853 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Objections









Claim 1 is objected to because of the informality in following recitation: “causing, by a merchant system, a user interface of a merchant website corresponding to the merchant system to be displayed on a user device of a user.” Since “a merchant system” has already appeared in the claim preamble, this recitation should read: “causing, by the merchant system, a user interface of a merchant website corresponding to the merchant system to be displayed on a user device of a user.”

Claim 8 is objected to because of the informalities in following recitation: “A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: causing, by a merchant system, a user interface of a merchant website corresponding to the merchant system to be displayed on a user device of a user.” Since claim 8 is written from the point of view of “a merchant system,” it should be clear what the machine performing the operations is and further what system is executing “the machine-readable instructions.” This recitation could read, for instance: “A non-transitory machine-readable medium having stored thereon machine-readable instructions executable by a processor of a merchant system to cause the merchant system to perform operations comprising: causing, by the merchant system, a user interface of a merchant website corresponding to the merchant system to be displayed on a user device of a user.”   

Claim 15 is objected to because of the following informality: Since claim 8 is written from the point of view of “a merchant system,” it should be clear what system is performing the method steps. The claim recitations could be amended, for example, as follows:
causing, by a merchant system comprising a processor coupled to a non-transitory memory storing machine-readable instructions, a user interface of a merchant website corresponding to the merchant system to be displayed on a user device of a user; 
receiving, by the merchant system, an identifier from the user device, wherein the identifier corresponds to a payment account of the user, wherein the identifier is transmitted by the user device to the merchant system in response to a selection of a first user interface element on the user interface, and wherein the first user interface element corresponds to a checkout; 
in response to receiving the identifier, transmitting, by the merchant system, the identifier to a payment provider system, wherein the transmitting the identifier causes the payment provider system to verify the user based on the identifier; and 
in response to receiving information from the payment provider system corresponding to a verification of the user, transmitting, by the merchant system, information to the user device to cause an identifier interface to be displayed on the user device while continuing to display the user interface of the merchant website, the identifier interface corresponding to the payment account of the user. 

Claims 1, 8, and 15, are objected to because of the informality in a following recitation: “in response to receiving the identifier, transmitting the identifier to a payment provider system, wherein the transmitting the identifier causes the payment provider system to verify the user based on the identifier.” Definite article “the” is unnecessary in front of the word “transmitting” and this recitation should read: “in response to receiving the identifier, transmitting the identifier to a payment provider system, wherein transmitting the identifier causes the payment provider system to verify the user based on the identifier.”

Claims 2, 9, and 16, are objected to because of the informalities in a following recitation: “in response to the detecting the selection, causing the payment provider system to process a payment.” Definite article “the” is unnecessary in front of the word “detecting” and there should be a definite article “the” in front of the word “payment” because it is the second instance of this word in the claim. Therefore, this recitation should read: “in response to detecting the selection, causing the payment provider system to process the payment.”

Claims 4, 11, and 18, are objected to because of the informality in a following recitation: “the identifier interface includes a prompt for a user information corresponding to the user.” Indefinite article “a” is unnecessary in front of the words “user information” and this recitation should read: “the identifier interface includes a prompt for user information corresponding to the user.”

Claims 5 and 12, are objected to because of the informality in a following recitation: “causing the user interface of the merchant website to be populated with a user information of the user.” Indefinite article “a” is unnecessary in front of the words “user information” and this recitation should read: “causing the user interface of the merchant website to be populated with user information of the user.”


Claim Rejections - 35 USC § 112
















The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 2-3, 9-10, and 16-17, are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 2, 9, and 16, recite the limitation “the selection” in “detecting the selection of a second user interface element corresponding to a payment.” There is insufficient antecedent basis for this limitation in the claims 2, 9, and 16. While “a first user interface element” is selected in the previous claims 1, 8, and 15, no such selection has taken place previously with “a second user interface element.” Therefore claims 2, 9, and 16, are rejected as indefinite under § 112, second paragraph. Claims 3, 10, and 17, are rejected under § 112, second paragraph, based on their dependency.

Conclusion


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Kasower (2015/0026040 A1) discloses: “[0064] … [T]he secure payment techniques described herein involve (a) having the user sign up a secure payment account, (b) having the merchant set up to the secure payment processing service, and (c) having the user select and use the secure payment service on the merchant’s website.” 

Kim et al. An Empirical Study of Customers’ Perceptions of Security and Trust in e-Payment Systems. Electronic Commerce Research and Applications, 9 (2010) 84-95. 



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691